              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       EASTERN DISTRICT OF TENNESSEE

IN RE:
MICHAEL CALE MCMILLAN,                                        CASE NO. 3:19-bk-31488-SHB
         Debtor.                                              Chapter 7


                                    NOTICE OF HEARING

        A hearing will be held on September 5, 2019 at 9:00 a.m. in Courtroom 1-C, First
 Floor, of the Howard H. Baker, Jr. United States Courthouse, 800 Market Street, Suite
 330, Knoxville TN 37902. If you do not want the court to grant the relief requested, you
 or your attorney must attend this hearing. If you do not attend the hearing, the court
 may decide that you do not oppose the relief sought in the motion and may enter an
 order granting that relief.
        Your rights may be affected. You should read these papers carefully and
 discuss them with your attorney, if you have one in this bankruptcy case. If you do not
 have an attorney, you may wish to consult one.




        MOTION OF JEFFREY G. HUBRIG, JR. TO EXTEND THE DEADLINE
          FOR FILING COMPLAINTS UNDER 11 U.S.C. § 523 AND §727

       Jeffrey G. Hubrig, Jr., by and through counsel, moves the court to extend the current

deadline by which he can file a complaint to object to the debtor’s discharge or the dischargeability

of the debt the debtor owes to the movant. In support thereof, movant states the following:

       1.      Movant’s counsel attended the debtor’s 341 meeting and requested that the debtor

provide certain documents related to a business the debtor was involved in. The debtor agreed to

do so and indicated that the documents were electronically saved.

       2.      To date, the documents the debtor promised to produce have not been provided and,

therefore, Movant requests that the deadline for filing complaints under 11 U.S.C. §§ 523 and 727

be extended for sixty (60) days from the date of the hearing on this motion.
       WHEREFORE, Jeffrey G. Hubrig, Jr., respectfully requests the entry of an order extending

the deadline within which to file complaints objecting to the dischargeability of debts and to the

debtor’s discharge.

                                             /s/ Thomas H. Dickenson
                                             THOMAS H. DICKENSON (BPR No. 006844)
                                             Attorney for Jeffrey G. Hubrig, Jr.
                                             HODGES, DOUGHTY & CARSON
                                             P.O. Box 869
                                             Knoxville, Tennessee 37901-0869
                                             (865) 292-2307


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and exact copy of the Motion of Jeffrey G. Hubrig, Jr., to
Extend the Deadline for Filing Complaints Under 11 U.S.C. §523 and §727 has been served
upon the following individuals by placing same in the U.S. Mail, postage prepaid (USM) or
electronically (ECF):

                              Michael Cale McMillan (USM)
                              6859 Harvest Grove Lane
                              Knoxville, TN 37918

                              Ryan E. Jarrard (ECF)
                              Quist, Fitzpatrick & Jarrard, PLLC
                              800 South Gay Street, Suite 2121
                              Knoxville, TN 37929

   This the 16th day of August, 2019.


                                         /s/ Thomas H. Dickenson
                                         Thomas H. Dickenson
